Order of July 7, 1932, reversed, on the law and facts, without coats, and matter remitted to Special Term for further hearing, in accordance with the opinion; matter to be brought on by respondent on eight days’ notice at any Special Term. Order of August 2, 1932 (incorrectly described in notice of appeal as being dated August 3, 1932), is affirmed, with ten dollars costs and disbursements. Opinion by Hill, J. (which opinion not being of general interest is not to be published); Van Kirk, P. J., Hinman and Crapser, JJ., concur; Rhodes, J., concurs in the result.